Citation Nr: 1100553	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-39 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chronic degenerative osteoarthritis of the left knee.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for left knee anterior cruciate ligament tear.

(The issues of entitlement to service connection for a chronic 
right wrist disorder, a chronic left wrist disorder, and a 
chronic left shoulder disorder; entitlement to increased rating 
for PTSD; and entitlement to an earlier effective date for the 
award of service connection for PTSD are the subjects of a 
separate decision.)


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to February 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in September 2008.  This matter was 
originally on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  During the appeal period, the Veteran's left knee 
degenerative osteoarthritis has, at its worst, been manifested by 
x-ray evidence of arthritis, flexion limited to 120 degrees, 
normal extension, and no objective evidence of additional 
limitation of motion due to pain or flare-ups.

2.  During the appeal period, the Veteran's left knee anterior 
cruciate ligament tear, at its worst, been manifested mild 
instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent for 
left knee degenerative osteoarthritis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2010).

2.  The criteria for an evaluation greater than 10 percent for 
left knee anterior cruciate ligament tear have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's September 2008 Remand, the RO scheduled 
the Veteran for a VA examination to assess the severity of his 
service connected left knee disabilities, and issued a 
Supplemental Statement of the Case.  Based on the foregoing 
actions, the Board finds that there has been compliance with the 
Board's September 2008 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires 
the Secretary, for increased-rating claims, to notify the 
claimant that to substantiate such a claim the claimant should 
provide or ask the Secretary to obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-
80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. 
Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in March 2006, April 2008, and 
December 2008 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. 
App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and 
II.  Together, the letters informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining evidence, as 
well as how VA determines disability ratings and effective dates.  
The December 2008 letter specifically advised the Veteran that he 
should tell VA about or give to VA that may affect how VA assigns 
a disability evaluation included statements from employers as to 
job performance, lost time, or other information regarding how 
his condition affects his ability to work. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service treatment records and identified VA medical 
treatment records to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran has identified no private 
treatment records that he wished for VA to obtain on his behalf.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available and 
not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
accorded VA examinations in June 2006 and December 2009.  38 
C.F.R. § 3.159(c)(4).  Both VA examiners addressed severity of 
the Veteran's left knee disabilities after physical examination 
and interview with the Veteran; the December 2009 VA examination 
also reviewed the claims file.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's service-connected disorders since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  The December 2009 VA examination report is 
thorough and supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision. 

The Board notes that the Veteran is represented by counsel; and 
there has been no assertion of any failure to provide appropriate 
notice.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability 
evaluation following an award of service connection for left knee 
status post anterior cruciate ligament tear.  As such, it is not 
the present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; that 
is, separate ratings for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

When, as with the Veteran's left knee degenerative 
osteoarthritis, the Veteran is requesting a higher rating for an 
already established service-connected disability, the present 
disability level is the primary concern and past medical reports 
do not take precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

The Veteran's service-connected left knee degenerative 
osteoarthritis has been assigned a 10 percent disability rating 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5010.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  
Diagnostic Code 5260 is for limitation of flexion and Diagnostic 
Code 5010 is for arthritis due to trauma.

According to Diagnostic Code 5010, arthritis due to trauma that 
is substantiated by x-ray findings will be rated as degenerative 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 1997) 
and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when 
separate ratings for knee disability may be assigned under the 
limitation of motion codes in addition to ratings under 
Diagnostic Code 5257 for subluxation/instability.  Essentially, 
these opinions suggest that separate compensable ratings may be 
assigned when reported limitation of knee motion shown is 
compensable or when there is x-ray evidence of arthritis together 
with a finding of painful motion.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  

In this case, the Veteran is receiving a 10 percent disability 
rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 for 
service-connected left knee with anterior cruciate ligament tear.  

Normal (full) range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Limitation of flexion of a leg (knee) is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 20 
percent when limited to 30 degrees, and 30 percent when limited 
to 15 degrees. 38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of a leg (knee) is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 20 
percent when limited to 15 degrees, 30 percent when limited to 20 
degrees, 40 percent when limited to 30 degrees, and 50 percent 
when limited to 45 degrees. 38 C.F.R. § 4.71a, Code 5261.

The Veteran's service-connected left knee anterior cruciate 
ligament tear has been assigned a 10 percent disability rating 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic 
Code 5257 refers to rating other impairment of the knee and 
provides a 10 percent evaluation for knee impairment with slight 
recurrent subluxation or lateral instability, a 20 percent 
evaluation for moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements. The functional loss may 
be due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal working 
movement with normal excursion, strength, speed, coordination, 
and endurance, and that weakness is as important as limitation of 
motion, and that a part that becomes disabled on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, 
standing, and weight-bearing are also related considerations.  
The Court has held that diagnostic codes predicated on limitation 
of motion require consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups.  38 
C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 
(1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Veteran underwent VA examination in April 2004.  At that 
time, the Veteran reported instability of the left knee.  Range 
of motion exercise showed flexion 130/140 degrees and full 
extension at zero degrees.  Medial and collateral ligament showed 
no motion, which was noted to be normal.  There was some mild 
instability of the anterior cruciate ligament, and it was noted 
that normal was less than 5 millimeters of motion, and the 
Veteran showed some motion at 6 degrees.  Medial and lateral 
meniscus were normal.  X-rays showed mild osteoarthritis 
involving the medial femoral tibial compartment with mild joint 
space narrowing.   

An April 2006 letter authored by Dr. Wittenburg noted that the 
Veteran complained about giveaway sensation in his knee.  On 
examination, the Veteran was slightly lax with valgus stress and 
a 2+ Lachman's consistent with an ACL tear.  The Veteran 
demonstrated full range of motion.  The Veteran's calf was soft 
and nontender, he was neurovascularly intact, and he had no open 
lesions and no knee effusion.  Dr. Wittenburg noted that the 
Veteran reported using a cane for ambulation.  

X-rays of the left knee revealed no fracture or mass but that 
there was some medial joint space narrowing consistent with 
degenerative arthritis and some slight varus alignment.  An MRI 
revealed evidence of an ACL deficiency as well as the medial 
degenerative arthritis.

A Physical Therapy Initial Evaluation dated in April 2006 noted 
that the Veteran complained of left knee weakness, instability 
and pain that began in February 2006.  The Veteran described a 
constant ache in the anterior left knee and noted that yard work, 
walking a lot, and biking on hills reportedly made his knee 
worse, and that the pain was better when resting.  Physical 
examination demonstrated that the left knee appeared to be 
swollen, and there was a decrease in muscle girth at the 
quadriceps and hamstrings of the left leg.  Range of motion 
exercises demonstrated zero to 135 degrees with pain at end of 
range of flexion.  Strength was 4+/5 with pain upon flexion; 
there was tenderness in the posterior capsule with palpation.  

The Veteran underwent VA examination in June 2006.  The Veteran 
reported increased frequency of instability while walking where 
his knee gave out causing him to fall.  The Veteran reported 
wearing a custom brace for his knee and going to physical therapy 
three times per week.  The Veteran reported pain with movement 
and taking Naproxen and Tramadol for knee pain.  The Veteran 
reported that he had pain and swelling with any type of physical 
activity.  The Veteran reported that he has flare-ups four or 
five times a year.

Physical examination demonstrated crepitus, edema, effusion, 
tenderness, painful movement, mild medial/lateral collateral 
ligament instability (3 millimeters varus/valgus), and abnormal 
patellar tracking.  Range of motion exercises demonstrated 
flexion from zero to 125 degrees with pain beginning at 120 
degrees and extension from -125 to zero degrees with pain 
beginning at -120 degrees.  There was no additional loss of 
motion on repetitive use.     

An April 2008 letter from Dr. Wittenberg noted that an MRI in 
April 2006 revealed ACL deficiency as well as medial knee joint 
arthritis and small subcondral sclerotic changes at the lateral 
femoral condyle.  Dr. Wittenburg noted that at that time, an ACL 
brace with some medial unloading was ordered which helped improve 
stability and the Veteran set up for physical therapy.  Dr. 
Wittenburg noted that the Veteran also complained about left knee 
throbbing pain.  On examination, the Veteran demonstrated 1+ 
Lachman but it was noted to not be severe; and Dr. Wittenburg 
stated that it seemed to be a little more stable than in 2006.  
Dr. Wittenburg noted that the Veteran was slightly lax to varus 
and valgus stress, although not severe, and he had zero to 125 or 
130 degrees range of motion.  The calf was soft and nontender.  
X-rays of the left knee revealed medial joint space narrowing 
with bone-on-bone contact and some evidence of changes at the 
tibial spine.

Dr. Wittenburg noted that the Veteran had three left knee issues, 
the ACL tear involving the notch of the central portion of the 
knee, the arthritis at the medial femoral condyle involving the 
medial portion of the knee, and the subchondral sclerosis at the 
lateral femoral condyle involving the lateral portion of the 
knee.  Dr. Wittenburg noted that the Veteran reported that he had 
occasional incapacitating symptoms due to pain unless he wore the 
brace, that he was inconvenienced or annoyed by the need to use 
the brace, and that the pain was much worse if the Veteran did 
not use the brace.

The Veteran underwent VA examination in January 2009.  The 
Veteran reported pain, weakness, and decreased speed of joint 
motion.  Physical examination demonstrated crepitus and mild 
anterior instability.  Range of motion exercises demonstrated 
flexion to 120 degrees and normal (zero degrees) extension.  
There was objective evidence of pain following repetitive motion 
but no additional limitation of motion due to pain, fatigue, 
weakness, lack of endurance, or incoordination.

The Veteran underwent VA examination in December 2009.  The 
Veteran reported giving way, instability, pain, weakness, 
incoordination, and decreased speed of joint motion.  There was 
also clicking, swelling, and tenderness.  Flare-ups were noted to 
be severe every one to two weeks of 8 hours duration.  
Precipitating factor was activity and alleviating factors 
included Naproxen, hot shower, and brace.  The Veteran reported 
using his brace constantly and a cane intermittently.  

Physical examination demonstrated crepitus and mild 
medial/lateral instability.  Range of motion exercises 
demonstrated flexion to 129 degrees and normal extension (zero 
degrees) with objective evidence of pain but no additional 
limitations after three repetitions.  There was no ankylosis.  
Diagnosis was mild degenerative changes left knee with old ACL 
tear.  

The Veteran's complaints and the clinical and diagnostic findings 
on the four VA examinations during the pendency of this appeal 
(April 2004, June 2006, January 2009, and December 2009) have 
been essentially the same and manifested by chronic pain, 
crepitus, mild instability, and slight limitation of flexion.  

The clinical and diagnostic findings from all of the medical 
reports of record, including the four VA examinations conducted 
during the pendency of this appeal, demonstrated no limitation of 
motion or impairment in the left knee to the degree required for 
evaluations higher than 10 percent under any of the applicable 
rating code.  As noted above, an evaluation higher than 10 
percent under Diagnostic Codes 5260 or 5261 based on limitation 
of motion requires flexion limited to 30 degrees or less or 
extension to 15 degrees or more.  Here, at its worst, flexion of 
the left knee has been limited to no less than 120 degrees, and 
extension has been full.  

In addition, an evaluation higher than 10 percent under 
Diagnostic Code 5257 requires more than slight recurrent 
subluxation or lateral instability.  However, the record only 
indicates mild laxity or instability.  The April 2004 VA examiner 
documented some mild instability of the anterior cruciate 
ligament; Dr. Wittenburg's April 2006 letter noted the Veteran 
was slightly lax with valgus stress and a 2+ Lachman's consistent 
with an ACL tear; the June 2006 VA examiner documented mild 
medial/lateral collateral ligament instability (3 millimeters 
varus/valgus); Dr. Wittenburg's April 2008 letter noted that the 
Veteran was slightly lax to varus and valgus stress, although not 
severe; the January 2008 VA examiner documented mild anterior 
instability; and the December 2009 VA examiner documented mild 
medial/lateral instability.  Thus, higher ratings based on 
limitation of motion and instability under the above cited rating 
codes are not warranted.  

Separate ratings under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261 may be assigned for disability of the same joint, if 
none of the symptomatology on which each rating is based is 
duplicative or overlapping.  See VAOPGCPREC 9-04, 69 Fed. Reg. 
59990 (2005).  In this case, however, as set forth above, the 
evidence does not show left knee extension is limited to the 
extent necessary to meet the criteria for a separate compensable 
rating for limitation of extension.  In fact, at each VA 
examination, extension was normal.

The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due to 
pain or due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  In this 
regard, the Board has taken note of the Veteran's assertion that 
he has chronic pain in his left knee with activity.  However, the 
objective findings from the four VA examinations demonstrated 
only mildly restricted range of motion.  Furthermore, there was 
no objective evidence of any additional limitation of motion due 
to pain, lack of endurance, fatigability, incoordination, or 
weakness on any of the VA examinations.  

It is acknowledged that the Veteran has subjective complaints of 
pain affecting his ability to engage in some activities.  
However, "a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40."  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  On VA examinations discussed 
above, however, there was no objective evidence of additional 
limitation of motion.  Thus, as there is no objective evidence of 
functional loss of motion to 30 degrees of flexion or 15 degrees 
of extension, the Board finds that any functional impairment due 
to pain is adequately compensated by the 10 percent rating 
currently assigned for limitation of flexion.

The Board has also considered the applicability of an alternative 
diagnostic code for evaluating the Veteran's left knee 
disabilities, but finds that no higher rating is assignable as 
Diagnostic Code 5256 requires ankylosis and Diagnostic Code 5258 
requires dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint, clearly not present 
in this case.

The Board has also taken into account Dr. Wittenberg's statement 
suggesting that the Veteran's left knee disability affects two or 
more minor joint groups as the three different portions of the 
knee.  However, as regards the joints, for the purpose of rating 
disability from arthritis, the knee is considered a major joint.  
38 C.F.R. § 4.45(f).

Applying all of the appropriate diagnostic codes to the facts of 
this case, the objective assessment of the Veteran's impairment 
of the left knee disability does not suggest that he has 
sufficient symptoms so as to warrant an evaluation in excess of 
the 10 percent ratings currently assigned for limitation of 
flexion pursuant to Diagnostic Code 5260 and instability pursuant 
to Diagnostic Code 2527 at any time during the pendency of this 
appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board is aware that an extraschedular rating is a component 
of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 
242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 
111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 
C.F.R. § 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating is 
warranted include marked interference with employment or frequent 
periods of hospitalization that indicate that application of the 
regular schedular standards would be impracticable.  Thun, citing 
38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected left knee 
disabilities present such an unusual or exceptional disability 
picture at any time so as to require consideration of an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The disability does not result in symptoms not 
contemplated by the criteria in the rating schedule.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation. 

The Board acknowledges the recent judicial holding in Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the 
United States Court of Appeals for Veterans Claims held that a 
request for a total rating based on individual unemployability 
(TDIU), whether expressly raised by the Veteran or reasonably 
raised by the record, is not a separate 'claim' for benefits, but 
rather, can be part of a claim for increased compensation.  In 
other words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  In the present 
case, there is no indication in the record that reasonably raised 
a claim of entitlement to a TDIU.


ORDER

Entitlement to an evaluation in excess of 10 percent for chronic 
degenerative osteoarthritis of the left knee is denied.

Entitlement to an initial evaluation in excess of 10 percent for 
left knee anterior cruciate ligament tear is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


